Title: To James Madison from Daniel Carroll Brent, 7 August 1807
From: Brent, Daniel Carroll
To: Madison, James



Dear Sir,
Was: Aug: 7, 1807.

I have written to Colo: Newton, informing him that I would forward to you the enclosed letters from him.  By the advice of Gen: Dearborn I intimated likewise that it might be well for him to interpose, in such way as he should think best adapted to the occasion, to procure the discharge of any of our seamen, detained in the British Squadron, without referring the proofs to this office, and waiting for the Intervention, in the usual form, of the British Legation.  With regard to the subjects of supplies for the Columbine, her stay in the waters of the U. States, and Intercourse with the Shore, I informed him, generally, by the advice also of the Sec: of War, that you would, yourself, probably give him Instructions: and that in the mean time it might be proper to permit this vessel to remain where she is.  I have delivered the letters referred to by Colo. Newton, for Mr. Erskine, Mr. Bond & Mr. Barclay, to Mr. Foster, who has since informed me that that to Mr. E. is of old date, before the time when the President’s Proclamation reached Halifax.  I have the Honor to be, Dr. Sir, with very great Respect, your Obed: Servt.

Danl. Brent

